Citation Nr: 1048203	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a right knee condition. 

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 
1992.

The appeal came arose from a July 2006 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that decision, 
the RO denied service connection for left shoulder arthritis, and 
declined to reopen claims for service connection for disabilities 
of the left and right knees.

In June 2009, the Board of Veterans' Appeals (Board) addressed 
the Veteran's appeal.  The Board remanded the claim for service 
connection left shoulder arthritis for the development of 
additional evidence.  The Board reopened the claims for service 
connection for disabilities of the left and right knees, but 
denied the claims on the merits.

In a July 2010 rating decision, the VA Appeals Management Center 
(AMC) in Washington, DC, granted service connection for left 
shoulder arthritis.  Therefore, this issue has been resolved and 
is no longer on appeal.  See generally Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  

In July 2010, the AMC erroneously issued a supplemental statement 
of the case (SSOC) addressing the issues of service connection 
for disabilities of the left and right knees, and subsequently 
recertified those claims to the Board in August 2010. 


FINDINGS OF FACT

1.  The Veteran filed a timely appeal with the June 2006 rating 
decision which determined that new and material evidence had not 
been submitted to reopen claims for service connection for right 
and left knee conditions.

2.  On June 15, 2009 the Board decided that appeal by reopening 
the Veteran's claims for service connection for left and right 
knee conditions but denying the claims on the merits.




CONCLUSION OF LAW

There is currently no justiciable case or controversy for active 
consideration by the Board on the issues of entitlement to 
service connection for right and left knee disabilities.  38 
U.S.C.A. §§ 7103, 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§ 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA regulations, an appeal consists of a timely filed notice 
of disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  All questions in a matter which under 
38 U.S.C.A. § 511(a) is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary.  Final 
decision on such appeals shall be made by the Board.  38 U.S.C.A. 
§ 7104(a).  Unless the Chairman of the Board orders 
reconsideration, Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1000 (2010).  The Board shall not entertain an application 
for review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108.  

In this case, the Veteran appealed a June 2006 rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for right and 
left knee disabilities.  The Veteran was furnished a statement of 
the case in December 2007 that reopened the claims and denied 
them on the merits.  He filed a timely substantive appeal in 
February 2008.  The case was certified to the Board in December 
2008.  In a June 2009 decision, the Board determined that new and 
material evidence had been submitted to reopen the claims and 
denied the claims for service connection for right and left knee 
disabilities on the merits.  

That Board decision also remanded a claim for service connection 
for a left shoulder condition.  The AMC granted service 
connection for that disability in a July 2010 rating decision and 
correctly informed the Veteran that the decision represented a 
full grant of the appeal concerning his left shoulder.  However, 
the AMC erroneously issued a supplemental statement of the case 
on the bilateral knee claims despite the fact that the appeal on 
those issues had been finally decided by the Board's June 2009 
decision.  The Veteran has not filed a motion for reconsideration 
of that Board decision.

As there has been a final Board decision on the claims for 
service connection for right and left knee disabilities, there is 
no case or controversy remaining within the Board's jurisdiction.  
38 U.S.C.A. § 7105(d)(5).  Thus, the appeal is dismissed. 


ORDER

The appeal on the issue of entitlement to service connection for 
a right knee condition is dismissed.

The appeal on the issue of entitlement to service connection for 
a left knee condition is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


